UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6299



ELLOWOOD EUGENE BENNETT,

                                              Plaintiff - Appellant,

          versus


B. A. BLEDSOE, Warden,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (CA-03-114)


Submitted:   July 6, 2005                 Decided:   August 3, 2005


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ellowood Eugene Bennett, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Ellowood Eugene Bennett appeals the district court’s

judgment adopting the magistrate judge’s report and recommendation

and denying his 28 U.S.C. § 2241 (2000) petition.   We have reviewed

the record, the district court’s order and the magistrate judge’s

report and recommendation and affirm for the reasons stated by the

district court. See Bennett v. Bledsoe, No. CA-03-114 (N.D. W. Va.

Jan. 27, 2005).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -